SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK REPURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 T ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended: December 31, 2008. £ TRANSITION REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 0-13153 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Habersham Bancorp 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Habersham Bancorp Highway 441 N.
